                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        CV 18-4635-PSG (SP)                                    Date   October 17, 2018
 Title           HARVEY S. WALDMAN v. CITY OF LOS ANGELES, et al.




 Present: The Honorable         Sheri Pym, United States Magistrate Judge
           Kimberly Carter                           None Appearing
                Deputy Clerk                     Court Reporter / Recorder               Tape No.
           Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):
                     None Appearing                                    None Appearing
 Proceedings:              (In Chambers) Order to Show Cause Why Case Should Not Be Dismissed
                           for Failure to Effect Service


       On May 25, 2018, plaintiff filed a civil rights complaint pursuant to 42 U.S.C.
§ 1983 against defendants City of Los Angeles and Ace Administrative Citation
Enforcement. On June 5, 2018, the court issued its Order Regarding Time Limit for
Serving Complaint in this matter. The Order advised plaintiff that the summons and
complaint must be served on each named defendant in accordance with Federal Rule of
Civil Procedure 4(m) by September 3, 2018, and specifically ordered that a proof of such
service must be filed with the court not later than September 10, 2018. The court warned
plaintiff that failure to comply with this requirement may result in the dismissal of any
unserved defendants.

       To date, the court has not received a proof of service on defendants. Nor has
plaintiff requested or obtained an order from the court granting an extension of time to do
so. It appears now that plaintiff has violated the court’s order and is not properly
prosecuting this action.

      Accordingly, plaintiff is ORDERED to show cause in writing by November 1,
2018 why this case should not be dismissed without prejudice for plaintiff’s failure to
prosecute and serve defendants within the required time period, as directed in the Order
Regarding Time Limit for Serving Complaint. Plaintiff may discharge this Order to
Show Cause by filing, not later than November 1, 2018, proof of service of the summons
and complaint.



CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 18-4635-PSG (SP)                             Date   October 17, 2018
 Title          HARVEY S. WALDMAN v. CITY OF LOS ANGELES, et al.

      The court warns plaintiff that failure to respond to the Order to Show Cause
by November 1, 2018, or further failure to prosecute this action in accordance with
court orders, may result in dismissal of this action for failure to prosecute.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 2 of 2
